Citation Nr: 1220220	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-46 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to restoration of a 20 percent rating for bilateral hearing loss effective from May 30, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to June 1988.  The Veteran also had over twenty years of earlier active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Initially, the Board notes that the record reveals an outstanding request for either a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing) or a hearing before a Decision Review Officer (DRO) at the RO.  See February 2012 statement in support of claim; and April 2012 Informal Hearing Presentation.  Nonetheless, the Board finds that a remand for the requested hearing is not required because the below decision grants the Veteran the maximum benefit allowable by law or regulation.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) (2011); But see AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue). 

In a November 2009 statement in support of claim, the Veteran raised a claim for an increased rating for bilateral hearing loss.  In the Veteran's representative's April 2012 Informal Hearing Presentation, they raised a claim for a total rating based on individual unemployability (TDIU) either based on a claim of clear and unmistakable error in the January 2010 rating decision that severed entitlement to a TDIU effective March 31, 2010, or based on a new claim for a TDIU.  However, none of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore the Board does not have jurisdiction over them.  Therefore, these issues are referred to the AOJ for adjudication.  


FINDINGS OF FACT

1.  The Veteran was not provided notice of the RO's intent to reduce his 20 percent rating for his bilateral hearing loss to 10 percent disabling effective from May 30, 2009, prior to issuance of the May 2009 rating decision.

2.  The Veteran was not provided adequate notice of the RO's intent to reduce his rating for his bilateral hearing loss to non compensable effective from April 1, 2010, prior to issuance of the January 2010 rating decision.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for bilateral hearing loss effective from May 30, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.1 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

However, because the below decision grants the Veteran the maximum benefit allowable by law or regulation the Board finds that the claimant could not be prejudiced by any lack of VCAA notice or development and therefore further discussion of the VCAA is not required.

The Restoration Claim

The Veteran and his representative contend that the service-connected bilateral hearing loss had not improved and that the 20 percent rating should be restored.  

The facts of this case are not in dispute and they are as follows.  

In a May 2009 rating decision, the RO reduced the rating for the Veteran's bilateral hearing loss from 20 percent disabling to 10 percent disabling effective from May 30, 2009, based on clear and unmistakable error in a September 2006 rating decision that granted a 20 percent rating for bilateral hearing loss effective from October 25, 2005.

The record also shows that, after providing the Veteran notice in November 2009 of its intent to reduced the rating for the Veteran's bilateral hearing loss from 10 percent disabling to non compensable, it issued a rating decision in January 2010 that effectuated the rating reduction effective from April 1, 2010.

In this regard, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Specifically, the regulation requires that before the RO reduces a veterans rating he be provided with notice of the proposed reduction along with notice of his rights as well as an opportunity to have a pre-determination hearing and at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  

As to the May 2009 rating decision, the record does not show that the RO provided the Veteran with notice of its intent to reduce the rating for his bilateral hearing loss prior to issuing the rating reduction.  Id.  Moreover, the Board does not find that the RO's characterization of the rating reduction in terms of clear and unmistakable error relieved it of its obligation to provide the claimant with this pre-adjudication notice.  Id.  In this regard, the Board notes that even when the RO proposes severance of a service connected disability, the controlling regulation requires that the Veteran be provided with pre-adjudication notice.  See 38 C.F.R. § 3.105(d) (2011); Also see Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to the January 2010 rating decision, while the RO provided the Veteran with pre-adjudication notice, the Board does not find this notice adequate because it improperly notified him that his bilateral hearing loss was rated as 10 percent disabling when it was, in fact, rated at 20 percent disabling because the May 2009 rating decision was, as explained below, void ab initio.  See 38 C.F.R. § 3.105(e), (h).  

Consequently, the Board finds that when the RO reduced the ratings for the Veteran's bilateral hearing loss it violated the procedures required under § 3.105 because the Veteran was either not provided pre-adjudication notice or provided bad notice.  38 C.F.R. § 3.105(e).  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.105 in its reduction of the evaluation for the service-connected bilateral hearing loss from 20 percent to 10 percent disabling effective from May 30, 2009, and from 10 percent to non compensable effective from April 1, 2010, the Board finds that the May 2009 and January 2010 rating decisions are void ab initio because they are not in accordance with the applicable criteria.  

Accordingly, the Board has no legal option but to restore the 20 percent rating for the Veteran's bilateral hearing loss effective from May 30, 2009.  38 C.F.R. § 3.105.  While it might be argued that the Veteran's bilateral hearing loss had in fact improved materially, and that the reductions were therefore factually accurate in terms of the degree of disability he experienced, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations . . ."  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); See also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  


ORDER

Entitlement to a restoration of a 20 percent rating for a bilateral hearing loss, effective from May 30, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


